UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7025


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GLENN EVERETT ZEBBS, III, a/k/a G,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   G. Ross Anderson, Jr., Senior
District Judge. (7:09-cr-01007-GRA-1; 7:11-cv-70066-GRA)


Submitted:   November 15, 2011            Decided:   November 18, 2011


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Glenn Everett Zebbs, III, Appellant Pro Se.  Elizabeth Jean
Howard, Assistant United States Attorney, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Glenn Everett Zebbs, III, seeks to appeal the district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2011)    motion.        The    order    is     not    appealable       unless    a

circuit justice or judge issues a certificate of appealability.

28     U.S.C.      § 2253(c)(1)(B)          (2006).             A     certificate        of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                       28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner      satisfies         this    standard        by      demonstrating         that

reasonable       jurists       would    find     that     the        district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                   When the district court

denies      relief      on     procedural       grounds,        the       prisoner     must

demonstrate      both     that    the    dispositive          procedural      ruling     is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                     Slack, 529 U.S. at 484-85.

We   have   independently        reviewed       the    record       and    conclude    that

Zebbs has not made the requisite showing.                      Accordingly, we deny

a    certificate     of      appealability      and    dismiss       the    appeal.      We

dispense     with    oral       argument     because      the       facts     and     legal




                                            2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED




                                3